DETAILED ACTION
	This action is in response to the initial filing filed on September 9, 2021.  Claims 1-84 were filed.  A preliminary amendment was filed on September 9, 2021.  Claims 1-84 were cancelled.  Claims 85-104 were added.  Claims 85-104 have been examined and are currently pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.






Allowable Subject Matter
Claims 85-104 are allowed subject to the examiners amendment described below. An examiner's amendment to the record appears below. 
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Dmitry Kagan, Reg. 74,806 on August 23, 2022.

Examiner's Amendment
The applicant has been amended as follows:   Please amend claim 103.

103. (Currently Amended) The method of claim 95, further comprising transmitting an authorization request to the authorization service.










The present invention discloses Product offering systems are provided. Product offering systems may include sending an offer to a customer that possesses a mobile computing device and has agreed to receive offers for products via the mobile computing device. Agreeing to receive offers would result in the unique data about the customer being available to offer provider. Unique customer data may include data related to the customers wireless service provider or from a financial account in a financial institution, and collecting customer data about the customer, wherein the customer data comprises financial data and personal data. Product offering systems may further include registering a wireless computing device of the customer to able the device to receive the offer, and determining opportunities to send the offer to the customer by monitoring the customer and the customer data. Product offering systems may also include sending the offer to the customer's registered device based on the determination of opportunities.

Claim 85 is allowed because no prior art alone or in combination, fails to teach or suggest or otherwise make obvious, all the limitations comprising:
in response to determining that the user is near the good or service provider, identifying, by the one or more processors, a predetermined product, wherein the predetermined product is correlated to the good or service provider;
determining, by the one or more processors, that the user is eligible for the predetermined product by:
retrieving, by the one or more processors, a user account for the user, wherein the user account comprises user account data generated based on a user credit history and a user salary, and wherein the user account is stored by an issuer entity for an authorization service; and
determining that the predetermined product is absent in the user account;

Independent claim 95 is allowed based on a similar rationale.  Dependent claims 86-94 and 96-104 are allowable based on the same rationale as the claims from which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

The Examiner notes the applicant’s invention is directed to patent eligible subject matter under 35 U.S.C. 101.  The additional limitations when considered as an ordered combination demonstrates a technologically rooted solution to a network-centric problem and amounts to ‘significantly more’ than an abstract idea.  The applicant has incorporated the features of a memory, processor, GPS (“global positioning system”), signal, database, and wireless computing device shows it is a network centric invention.  Additionally, the claims do not recite the performance of some business practice known from the pre-Internet world with the requirement to perform it on the Internet.  Additionally, the applicant’s specification discloses, “To date, however, the customer and transaction data collected by the financial account issuer has not been used effectively to provide offers for additional products and services to the customer to encourage the customer to use the account more often. Furthermore, while previous issuer systems may have offered different products and services to a customer, these systems had many deficiencies. First, these offers typically came through standard mail in the form of a coupon or advertisement from the financial account issuer. Customers often discard such mailings because they are usually not timely (e.g., when the customer was actually shopping). Second, these offers are not tied to any customer data or purchase transaction data collected by the financial account issuer. The offers are thus generic to everyone, and not specific to the customer. Additionally, due to the latency between the time the offer is made and when the customer receives the offer, the customer’s account status and/or needs may have changed. By the time the customer receives the offer, the customer may have exceeded the credit limit and may no longer be eligible for that offer. Therefore, financial services companies are limited in the products they offer due to the lag associated with delivering offers through standard postal mail. There is thus a need for systems and methods to provide offers for products and services based on previously collected customer data.” (paragraph 007) and “Once issuer system 140 determines a customer is at or near a merchant location, system 140 may then determine whether the merchant may be correlated to the predetermined product. In this regard, system 140 may determine that customer segments for certain products are correlated to customer segments for certain merchants. For example, issuer system 140 may correlate a home improvement store to a home equity loan or a new home mortgage. These merchant-product correlations may be stored in database tables 180. Monitoring module 176 may then determine whether the customer is eligible for the product correlated to the merchant (stage 342). Module 176 may determine the customer is eligible based on various aspects of the customer’s account. For example, module 176 may determine from the customer’s data in database tables 180 that the customer does not currently have a home loan and the customer’s salary and credit history indicate the customer is eligible for the loan. Issuer system 140 may then offer the customer the product contingent upon the customer making a purchase at the merchant (stage 344). Issuer system 140 may set an expiration date on the offer, such as that the customer may have one week to use the offer. One skilled in the art would appreciate that issuer system 140 may offer other correlated products and the present invention is not limited to the above examples. Solicitation module 178 may send the offer to the customer in any one of the methods described above with respect to FIG 2.” (paragraph 0056).  The cited paragraphs illustrate the problem and highlights a solution with respect to advertisements/offers. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kessler, A., (2001), Cross-Selling to your Mortgage Customers, Bank Marketing
Kessler discloses “Cross-selling other bank services to mortgage customers makes a lot of sense since the volume and accuracy of the information the mortgage loan officers receive from applicants cannot be equaled.  Mortgage banks affiliated with commercial banks may have to work harder at it, but the resulting sales of additional products brings added profits. When is the best time to tell a mortgage customer about your other products? When the mortgage is closed. Your new mortgage customer has built a relationship with your mortgage loan officer and trusts him as a representative of your bank.”  
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L HAMILTON whose telephone number is (571)270-1837. The examiner can normally be reached Monday-Thursday 9:30-5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571)270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW L HAMILTON/Primary Examiner, Art Unit 3682